Citation Nr: 1116881	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G. H.




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to December 1979, to include a tour of duty in the Republic of Vietnam from January 1971 to December 1971.  He died in early 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In February 2011, the appellant and G. H., her daughter-in-law, testified at a videoconference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The appellant seeks compensation as the Veteran's surviving spouse on the grounds that that the Veteran's death was due to prostate cancer which was manifested as a result of exposure to herbicides during his period of active service.  At the time of his death, the Veteran was not service-connected for any disability.  The Certificate of Death reflects that the Veteran died in early 2007, and that the immediate cause of death was rectal and bladder cancer.  

Initially, the Board notes that the record contains no terminal medical treatment  records of the Veteran.  While the Certificate of Death shows that the Veteran died in his home, records of the medical treatment leading up to his death do not appear to have been associated with the claims file.  In order to ascertain whether the Veteran's death was etiologically related to his period of active service, the matter must be remanded for acquisition of all final treatment records.  38 C.F.R. § 3.159(c).  

During her February 2011 hearing, the appellant testified that the Veteran was initially treated for his prostate disorder by private physicians in Orlando, Florida, who then referred him for treatment in Gainesville.  She added that treatment had been with a Dr. Woods.  A review of the Veteran's claims file reveals that records from a Dr. Woods are not of record.  On remand, the appellant should be asked to provide, or authorize VA to obtain, any and all private treatment records of the Veteran for his prostate cancer.  VA has a duty to assist an appellant to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.

Finally, a VA examination report dated in September 2009 shows that following a review of the Veteran's claims file, the examiner concluded the Veteran's prostate cancer was an invasion of his aggressive bladder cancer.  During her February 2011 hearing, the appellant asserted that she had been told by one of the Veteran's oncologists that the Veteran's prostate cancer was the primary cancer which most likely led to the other problem.  She could not, however, recall the physician's name during the hearing.  While the record was left open for 60 days by the undersigned Veterans Law Judge so that the appellant could submit additional records from the physician who provided her with the stated opinion, the appellant did not submit any such records.   Nevertheless, as this matter is being remanded for the reasons set forth above, the Board finds that an additional effort should be undertaken to obtain the opinion referenced during her hearing.  VA has a duty to assist an appellant to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.

Following the completion of the foregoing development, the need for obtaining an additional VA medical opinion as to the etiology of the Veteran's prostate cancer and the ultimate cause of his death is left to the discretion of the RO/AMC, after consideration of any additional private medical record obtained as a result of this Remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall attempt to obtain any private medical and hospital treatment records of the Veteran for his prostate cancer leading up to his death in early 2007.  Private treatment records to be obtained should specifically include, but not be limited to, terminal medical records of the Veteran, private treatment records from his private physicians in Orlando, Florida, and in Gainesville, Florida, if any; and a private medical opinion from Dr. Woods.  The appellant must be provided with any necessary authorization form.  If no further treatment records exist, the claims file shall be documented accordingly.  The RO/AMC shall also attempt to obtain any other evidence that is identified as relevant by the appellant during the course of the remand, provided that any necessary authorization forms are completed.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  The need for obtaining an additional VA medical opinion as to the etiology of the Veteran's prostate cancer and the ultimate cause of his death is left to the discretion of the RO/AMC, after consideration of any additional private medical record obtained as a result of this Remand.

3.  The RO/AMC will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



